DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 04/21/2022 responsive to the Office Action filed 02/28/2022 has been entered. Claim 19 has been amended. Claim 22 was previously withdrawn. Claims 1-20 and 22 remain pending in this application.

Response to Arguments

Claim 19 has been amended to address the indefiniteness, thus the rejection of claim 19 under 112(b) has been withdrawn.
Applicant arguments, see Amendments pages 6-9 filed 04/21/2022, with respect to the rejection of the claim 1 under 103 have been fully considered but are not persuasive.
Applicant argues that “Anderson teaches or suggests that "a cross-linked gel can be stabilized with respect to mechanical (pressure) and osmotic forces (exerted on the gel) by synthesizing it (i.e., the gel) in a porous membrane"… However, Applicant could find no teaching or suggestion in Anderson that a PA gel alone, i.e., in the absence of the porous support membrane in which the gel reside”, and “Applicant does not claim a method comprising printing a colloidal composition on a hydrogel synthesized in a semirigid membrane. Rather, Applicant recites the term hydrogel and submits for the record that the language "printing a colloidal composition on a hydrogel" of claim 1 is not to be read and understood so broadly as to include a hydrogel positioned within pores of a porous membrane as taught by Anderson.” (page 7) and “there is no description in the definition that the recited hydrogel is incorporated or residing within pores of a support membrane.” (page 8).
These arguments are found to be unpersuasive because:
The claim does not require the hydrogel consisting of the hydrogel, i.e., the claim does not teach away the hydrogel synthesized in porous membrane. Furthermore, Anderson further teaches that because the pore size (0.5 µm) of our membranes was much greater than the hydrodynamic screening length of the gel (k0.5 < 4 nm), the microstructure of the gel should be the same in the pores as in a bulk gel (pg 3184, “Bulk versus Membrane-Supported Gels”), thus Anderson’s hydrogel does not differ from the description of “hydrogel” in the disclosure of the invention which Applicant cited. 

Applicant further argues that “Applicant respectfully submits for the record that there is no mention, and therefore, no teaching or suggestion in Anderson of any type of surfactant in the gels used by Anderson to make the supported membrane. Therefore, there is no teaching or suggestion in Anderson that a surfactant can pass through a hydrogel network as the Office prima facie case must necessarily find, that is, the Office does not present any evidentiary support for such a finding.” (page 8)
These arguments are found to be unpersuasive because:
Kajiura teaches using Triton X-100 as a surfactant. Ahn et al. (Studies in Surface Science and Catalysis, volume 159, 461-464, 2006) provided herewith as an evidentiary support teaches that the size of a monomer of Triton X-100 is 27 Å (2.7 nm) (pg 462 li 5). Anderson teaches that the hydrodynamic screening length of the gel is k0.5 < 4 nm (pg 3184, “Bulk versus Membrane-Supported Gels”) and specifically in Fig. 4 the experimental values of k for neutral PA gels right above 0.04 of polymer volume fraction is between 10 and 20 X 10-14 cm2 (pg 3182), thus the hydrodynamic screening length of the gel would be around 3.5 nm. Therefore, one would appreciate that Triton X-100 can pass through Anderson’s neutral PA gel synthesized in the porous membrane when ϕ is 0.4~0.5. Furthermore, Maslova et al. (Crystallography Reports, 2018, Vol. 63, No. 3, pp. 472–475) provided herewith as another evidentiary support teaches that the average radius of sodium cholate micelles in the sodium cholate concentration range of 25‒100 mM is found to be 10.14 ± 0.01 Å (Abstract) which provides around 2 nm of a diameter. Thus, one would appreciate that sodium cholate can pass through Anderson’s neutral PA gel synthesized in the porous membrane as well.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 9, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiura et a. (US 2009/0211901– of record) in view of Anderson et al. (“Hydrodynamic Permeability of Hydrogels Stabilized within Porous Membranes”, Ind. Eng. Chem. Res. 1996, 35, 3179-3185– of record). Additional supporting evidence provided herewith by Ahn et al. (Studies in Surface Science and Catalysis, volume 159, 461-464, 2006).

With respect to claim 1, Kajiura teaches a method of producing a nanoparticle device (“carbon nanotube (CNT) film preparing methods”, Pa [0008]), the method comprising:
printing a colloidal composition on a filter membrane in a pattern, the colloidal composition comprising nanoparticles and a surfactant (“dispersing a CNT in a surfactant to form a dispersion”, Pa [0063] and “forming CNT films … by PDMS transfer printing”, Pa [0066]; “Triton X-100”, Pa [0067]); and 
forming a nanoparticle device by removing the surfactant in the colloidal composition through pores of the filter membrane (“filtering out the dispersion with a filter membrane and forming a CNT film on the filter membrane; removing substantially all of the surfactants on the obverse side of the CNT film by a buffer.”, Pa [0063] and “the filter membranes can filter out the surfactants in the CNT dispersion.”, Pa [0069]).

Kajiura teaches that the present application is not limited to the type of filter membranes used in the method of the first embodiment, provided that the filter membranes can filter out the surfactants in the CNT dispersion (Pa [0069]) and the CNT film on the filter membrane is dialyzed against a buffer until substantially all the surfactants on the obverse side of the CNT film are removed (Pa [0091]), but is silent to a hydrogel.
Anderson relates to polyacrylamide (PA) gels synthesized in semirigid membranes and teaches that gels is a viable separation device (pg 3179 line 1 in Introduction), and the purpose of this work was to demonstrate that cross-linked polymer gels can be stabilized against mechanical and osmotic forces by confining them in a microporous support (Abstract lines 1-4). Anderson further teaches that the hydrodynamic screening length of the gel is k0.5 < 4 nm (pg 3184, “Bulk versus Membrane-Supported Gels”) and specifically in Fig. 4 (pg 3182) the experimental values of k for neutral PA gels right above 0.04 of polymer volume fraction is between 10 and 20 X 10-14 cm2, thus the hydrodynamic screening length of the gel would be around 3.5 nm.
Since Ahn et al. (Studies in Surface Science and Catalysis, volume 159, 461-464, 2006) provided herewith as an evidentiary support teaches that the size of a monomer of Triton X-100 is 27 Å (2.7 nm) (pg 462 li 5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kajiura with the teachings of Anderson and replace Kajiura’s filter membrane with polyacrylamide (PA) gels synthesized in semirigid membrane for the purpose of mechanical stability of the membrane during filtration. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claim 2, Kajiura as applied to claim 1 above further teaches that the surfactant is t-octylphenoxy-poly(ethoxyethanol) (“Triton X-100”, Pa [0067]).

With respect to claims 4 and 5, Kajiura as applied to claim 1 above further teaches that the nanoparticles are single-wall carbon nanotubes (Pa [0022]).

With respect to claim 6, Anderson as applied in the combination regarding claim 1 above teaches that the hydrogel is acrylamide polymer (“polyacrylamide (PA) gels”, Abstract).

With respect to claim 7, Anderson as applied in the combination regarding claim 1 above teaches that the pores inside the hydrogel have a diameter of 1 nm to 10 μm (around 3.5 nm in Fig. 4, pg 3182).

With respect to claim 9, Anderson as applied in the combination regarding claim 7 above teaches that the hydrogel is acrylamide polymer (“polyacrylamide (PA) gels”, Abstract), and the volume fraction of the polymer is 0.12±0.01 (pg 3180, co 2 line 18), which provides that the weight fraction of the PA in hydrogel (when hydrogel contains the polymer and water) is 16 wt %, and it is within the claimed range of polymer wt%.

With respect to claim 13, Kajiura as applied to claim 1 above further teaches that the pattern is at least a one-dimensional pattern (“PDMS transfer printing”, Pa [0066]).

With respect to claim 15, Kajiura as applied to claim 1 above further teaches transferring the nanoparticle device formed on the hydrogel to a substrate (“the CNT film is optionally transferred onto a substrate.”, Pa [0092]).

With respect to claim 16, Kajiura as applied to claim 15 above further teaches that the CNT film is optionally transferred onto a substrate and then the filter membrane is removed by a suitable method, as a result, the CNT film is left on the substrate (Pa [0092]-[0093]). Thus, one would appreciate that the transferring of the nanoparticle device (“CNT film”) to the substrate is inherently performed by contacting the substrate with an upper surface of the filter membrane. 

With respect to claim 20, Kajiura as applied to claim 1 above further teaches that the nanoparticle device is a flexible electrode device, a transparent electrode device, a biosensor device, a strain sensor device, a pressure sensor device, a memory device, a logic device, an energy device, or an electrochemical device (“flexible transparent conducting carbon nanotube (CNT) films”, Pa [0008] and “CNT conductive film, field emission source, transistor, conductive wire, spin conduction device, nano-electro-mechanic system (NMES), nano cantilever, quantum computing device, lighting emitting diode, solar cell, surface-conduction electron-emitter display, filter, drug delivery system, space elevator, thermal conductive material, nano nozzle, energy storage system, fuel cell, sensor, and catalyst support material.”, Pa [0124]).

Claims 3, 10-12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiura et a. (US 2009/0211901) in view of Anderson et al. (“Hydrodynamic Permeability of Hydrogels Stabilized within Porous Membranes”, Ind. Eng. Chem. Res. 1996, 35, 3179-3185) as applied to claim 1 above, and further in view of Yi et al. (US 9,226,403) (All of record). Additional supporting evidence provided herewith by Maslova et al. (Crystallography Reports, 2018, Vol. 63, No. 3, pp. 472–475).

With respect to claim 3, Kajiura as applied to claim 1 above does not specifically teaches that the surfactant is sodium-cholate.
In the same field of endeavor, a method for preparing a hybrid electronic sheet, Yi teaches that the colloid material may be prepared by adding a graphitic material to a solution containing a surfactant, for example, sodium cholate, and stabilizing the same (Co 4 li 47-51).
One would have found it obvious to substitute sodium cholate for Kajiura’s surfactant for the purpose of obtaining the same result, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)). Since Maslova provided herewith as another evidentiary support teaches that the average radius of sodium cholate micelles in the sodium cholate concentration range of 25‒100 mM is found to be 10.14 ± 0.01 Å (Abstract) which provides around 2 nm of a diameter, one would appreciate that sodium cholate can pass through Anderson’s neutral PA gel synthesized in the porous membrane.

With respect to claims 10-12, Kajiura as applied to claim 1 above teaches that the nanoparticle is a carbonaceous material (CNT), but does not specifically teaches that the composition further comprises a peptide having the ability to bind to the carbonaceous material or a phage displaying a peptide having the ability to bind to the carbonaceous material.
In the same field of endeavor, a method for preparing a hybrid electronic sheet, Yi teaches preparing a mixture by mixing a colloid material including a graphitic material with a biomaterial capable of binding to the graphitic material (Co 4 li 37-39) to produce a hybrid electronic sheet which exhibits good compatibility with biomaterials and can be further functionalized with, for example, an enzyme that selectively reacts with a biochemical substance (Co 2 li 34-54), and further teaches that the biomaterial may be an M13 phage genetically modified to be capable of binding to the graphitic material in which a peptide including one or more amino acid sequence selected from DSWAADIP (SEQ ID NO 1) and DNPIQAVP (SEQ ID NO 2) is displayed (Co 5 li 13-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Kajiura with the teachings of Yi and mix Yi’s biomaterial to Kajiura’s dispersion for the purpose of forming a hybrid electronic sheet having good compatibility with biomaterials and availability of functionalization with an enzyme that selectively reacts with a biochemical substance.

With respect to claim 18, Kajiura as applied to claim 15 above does not specifically teach that the transferring of the nanoparticle device to the substrate comprises: separating the nanoparticle device from the hydrogel by adding a liquid in which the nanoparticle device formed on the hydrogel is able to float; and transferring the nanoparticle device to the substrate by contacting the substrate with a surface of the floating nanoparticle device opposite from a face of the hydrogel.
In the same field of endeavor, a method for preparing a hybrid electronic sheet, Yi teaches that the method comprises preparing a mixture and forming an electronic sheet in an aqueous solution by dialyzing the mixture using a membrane (Co 2 li 29-33), and each membrane tube was transferred to triply distilled water and the electronic sheet was detached by twisting the membrane of the membrane tube and then dried (Co 10 li 46-48; one would appreciate that the detached electronic sheet is able to float on water.), and a high-performance electronic sheet can be transferred onto various substrates (Co 2 li 62-63).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Kajiura with the teachings of Yi and incorporate Yi’s transferring method into Kajiura such that the one would transfer the membrane with the CNT film into triply distilled water and detach the CNT film by twisting the membrane in order to separate the CNT film from the membrane and transfer the CNT film on the substrate. One would have found it obvious to select one side of the CNT film being transferred to the substrate between two sides in order to obtain the desired CNT device.

With respect to claim 19, Yi as applied in the combination regarding claim 18 above further teaches that a multi-layer is formed by immobilizing an enzyme onto the composition (“Preparation of Hybrid Enzyme Electronic Sheet Functionalized with Biochemical Enzyme” and “the phage surface was functionalized with the enzyme HRP”, Co 14 li 55-56 and Co 15 li 12-13).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiura et a. (US 2009/0211901) in view of Anderson et al. (“Hydrodynamic Permeability of Hydrogels Stabilized within Porous Membranes”, Ind. Eng. Chem. Res. 1996, 35, 3179-3185) as applied to claim 7 above, and further in view of Parsa et al. (“Introduction of agarose gel as a green membrane in electromembrane extraction”, Journal of Chromatography A, 1497 (2017) 47–55) (All of record). 

With respect to claim 8, Anderson as applied in the combination regarding claim 7 above teaches using the acrylamide polymer hydrogel (“polyacrylamide (PA) gels”, Abstract) as a separation device, but does not specifically teach that the hydrogel is 0.1 wt % to 10 wt % agarose gel.
Parsa relates to agarose gel as a green membrane in electromembrane extraction and teaches that agarose gel with concentration of 3%(w/v) was used as membrane in electromembrane extraction (EME) without using any organic solvent (Abstract).
One would have found it obvious to substitute the agarose gel for the PA gel for the purpose of obtaining the same effect, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiura et a. (US 2009/0211901) in view of Anderson et al. (“Hydrodynamic Permeability of Hydrogels Stabilized within Porous Membranes”, Ind. Eng. Chem. Res. 1996, 35, 3179-3185) as applied to claim 1 above, and further in view of Gruner et al. (US 2008/0001141) (All of record). 

With respect to claim 14, Kajiura as applied to claim 1 above teaches PDMS transfer printing (Pa [0066]), but does not specifically teaches that the printing of the colloidal composition in the pattern is performed by repeating 2 to 20 times the printing of the same colloidal composition, or the printing further includes a printing of a different colloidal compositions atop the printed colloidal composition 2 to 20 times to provide multiple layers.
In the same field of endeavor, doped transparent and conducting nanostructure networks, Gruner teaches that nanostructures are prepared in solution, and the dopant molecules are prepared in solution, the solution is vacuum filtered through a porous membrane, with the nanostructure network being deposited on top of the filter, a solution of dopants is then vacuum filtered over the nanostructures, such that the dopant molecules form a layer coating the nanostructures, then, the solution of nanostructures is again filtered through the filter so as to form a sandwich structure, where a layer of nanostructures alternates with a layer of dopant molecules, and this process may be repeated several times to form a structure with alternating layers of nanostructures and dopant molecules, as in Fig. 3 (Pa [0024]). Gruner further teaches that the deposition of the solution is performed by printing (Pa [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Kajiura with the teachings of Gruner and substitute Gruner’s method on the filter for Kajiura’s printing on the membrane in order to form a multi-layered structure of doped transparent and conducting nanostructure networks.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiura et al. (US 2009/0211901) in view of Anderson et al. (“Hydrodynamic Permeability of Hydrogels Stabilized within Porous Membranes”, Ind. Eng. Chem. Res. 1996, 35, 3179-3185) as applied to claim 15 above, and further in view of Toyoda et al. (US 4,213,926) (All of record). 

With respect to claim 17, Kajiura as applied to claim 15 above does not specifically teaches that the transferring of the nanoparticle device to the substrate is performed by pouring a solution capable of hardening onto the upper surface of the hydrogel, allowing the solution to harden, and then detaching the hardened solution from the hydrogel.
Toyoda relates to a method for making a decorative plate and teaches that the method comprises making a mold for a slip casting having the pattern layer on the inside surface by shaping the transfer sheet with the surface of said pattern layer upward, pouring a mixture comprising a hydraulic material and water into the mold for a slip casting, hardening the mixture and stripping said base support sheet from the decorative plate obtained (Co 2 li 17-28).
One would have found it obvious to incorporate Toyoda’s method such that one would put the patterned electronic sheet formed on the hydrogel in the mold, pour the mixture for forming the substrate material onto the patterned electronic sheet formed on the hydrogel, harden the mixture and separate the hydrogel and the mold for the purpose of transferring the patterned electronic sheet on the substrate. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742